  Case 17-37689         Doc 41     Filed 03/13/19 Entered 03/13/19 11:13:36              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-37689
         WILLIAM DANIEL JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/20/2017.

         2) The plan was confirmed on 03/12/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-37689       Doc 41        Filed 03/13/19 Entered 03/13/19 11:13:36                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $6,440.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $6,440.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,917.37
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $311.12
    Other                                                                   $365.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,593.49

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN INFOSOURCE              Unsecured      1,260.00            NA              NA            0.00       0.00
AMERICAN WEB LOAN                Unsecured      1,900.00            NA              NA            0.00       0.00
AMERICREDIT FINANCIAL SERVICES   Secured       17,150.00     17,150.00        17,150.00      3,100.00     746.51
AMERICREDIT FINANCIAL SERVICES   Unsecured      1,915.00       2,023.47        2,023.47           0.00       0.00
ARCHER FAMILY DENTAL             Unsecured         200.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA              NA            0.00       0.00
CAVALRY SPV I                    Unsecured            NA       6,521.21        6,521.21           0.00       0.00
CHASE                            Unsecured         189.00           NA              NA            0.00       0.00
CHASE                            Unsecured           0.00           NA              NA            0.00       0.00
CHECK INTO CASH INC              Unsecured         945.00        882.53          882.53           0.00       0.00
CITIBANK                         Unsecured      1,261.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00        344.30          344.30           0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         349.00           NA              NA            0.00       0.00
DELL FINANCIAL SERVICES          Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          66.58           66.58           0.00       0.00
INTERNAL REVENUE SERVICE         Priority      15,732.00     15,940.39        15,940.39           0.00       0.00
LAGRANGE MEDICAL HEALTHCARE      Unsecured          50.00           NA              NA            0.00       0.00
LAGRANGE MEDICAL HEALTHCARE      Unsecured         200.00           NA              NA            0.00       0.00
M3FINANCIAL SERVICES             Unsecured          18.00           NA              NA            0.00       0.00
MOUNTAIN SUMMIT FINANCIAL INC    Unsecured         549.00           NA              NA            0.00       0.00
Northern Plains Funding          Unsecured         611.90           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         250.00        233.17          233.17           0.00       0.00
SOUTHWEST AIRLINES FCU           Unsecured      1,607.00       1,607.43        1,607.43           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      2,631.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-37689         Doc 41      Filed 03/13/19 Entered 03/13/19 11:13:36                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,150.00          $3,100.00           $746.51
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,150.00          $3,100.00           $746.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $15,940.39                $0.00            $0.00
 TOTAL PRIORITY:                                         $15,940.39                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,678.69                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,593.49
         Disbursements to Creditors                             $3,846.51

TOTAL DISBURSEMENTS :                                                                        $6,440.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
